NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0254n.06

                                        Case No. 21-3379

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                    )                       Jun 24, 2022
UNITED STATES OF AMERICA,                                               DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff - Appellee,                        )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
ANTHONY MCMULLEN,                                   )       OHIO
       Defendant - Appellant.                       )                                   OPINION
                                                    )


Before: KETHLEDGE, STRANCH, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Anthony McMullen contends that when he pleaded guilty

to drug charges under a plea agreement, he got more than he bargained for. In the agreement,

McMullen and the government agreed on an offense level, but left McMullen’s criminal history

category and final discretion over the sentencing range up to the district court. For its part, the

district court found McMullen’s criminal history to be higher than the parties expected because of

his status as a career offender. And so the sentencing range also landed higher than the parties

expected. Even after granting a significant downward variance, the district court sentenced

McMullen to 168 months.

       Now on appeal, McMullen argues for the first time that the district court should have

vacated his guilty plea because the government breached the plea agreement by arguing for a

sentence within the district court’s Guidelines range. But because McMullen cannot show the

district court plainly erred, we AFFIRM.
No. 21-3379, United States v. McMullen


                                                I.

       After learning that McMullen was selling fentanyl, FBI agents and officers from the Akron

Police Department placed him under surveillance. One day, officers saw McMullen briefly enter

the passenger side of a vehicle before exiting. After pulling over the vehicle, officers found the

driver in possession of 19 grams of carfentanil. So law enforcement obtained and executed three

search warrants for addresses they knew McMullen stayed at. The searches bore fruit. All told,

officers recovered 20.93 grams of carfentanil, more than $250,000, and drug paraphernalia.

       A grand jury charged McMullen with one count of possession with intent to distribute ten

or more grams of carfentanil, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Then the grand

jury returned a superseding indictment charging the same count. The new indictment also alleged

that McMullen committed the offense after a final conviction for a serious drug felony for which

he served more than 12 months’ imprisonment and was released within 15 years of the start of the

instant offense.

       McMullen signed a plea agreement with the government. In the agreement, he pleaded

guilty to the sole count, acknowledging that the conviction carried a ten-year mandatory minimum.

McMullen also agreed to forfeit the seized cash, as well as two vehicles he bought with proceeds

from his criminal activity. The parties agreed on a sentencing calculation: a base offense level of

24, an adjusted offense level of 25 based on McMullen’s prior conviction, an “anticipated criminal

history category of V,” and a three-level reduction for accepting responsibility. (R. 37, Plea

Agreement, PageID #109.) But the plea agreement included some caveats. For instance, McMullen

recognized that it would remain up to the district court “at the time of sentencing to determine

whether a reduction for acceptance of responsibility is appropriate.” (Id.) In the same vein, he

understood that “sentencing rests within the discretion of” the district court, and that the court


                                                2
No. 21-3379, United States v. McMullen


would hand down a sentence “sufficient, but not greater than necessary, to comply with the

purposes of 18 U.S.C. § 3553(a).” (Id., PageID #107.) Further, McMullen agreed that the parties’

recommendations wouldn’t bind the district court, and it alone would decide the proper range

under the Sentencing Guidelines. And relevant here, the parties had “no agreement about the

Criminal History Category applicable in this case.” (Id., PageID #109.) Indeed, McMullen

acknowledged that the district court would decide the criminal history after completion of the

presentence report (PSR). Last, the government agreed to recommend a sentence within the

Guidelines range “in accordance with the computations and stipulations set forth” in the plea

agreement, and that neither party would recommend a departure or variance. (Id., PageID #108.)

       Despite the plea agreement, the PSR put things differently. For one, the report held

McMullen accountable for another 74.24 grams of carfentanil by taking the money seized from

his property and applying it to the street value of the drug—$3,500 a gram. But the increased drug

amount didn’t affect the total offense level calculation. Rather, the increased range was because of

McMullen’s criminal history—the report found McMullen to have a criminal history category of

VI because he qualified as a career offender based on his prior felony convictions. So even after

reducing three levels for acceptance of responsibility, the PSR calculated McMullen’s offense

level to be 34. That level resulted in a Guidelines range of 262 to 327 months.

       Faced with the higher-than-anticipated range, at the first sentencing hearing, McMullen

argued against his status as a career offender. But when that proved unsuccessful, McMullen said

he was considering withdrawing his guilty plea, so the district court continued sentencing to a later

date. Then McMullen moved to withdraw his guilty plea, or in the alternative continue sentencing

again. But not long after, McMullen moved to withdraw his withdrawal, which the district court

granted.


                                                 3
No. 21-3379, United States v. McMullen


       At the final sentencing hearing, McMullen raised several objections to the PSR. The crux

of McMullen’s argument was that he negotiated with the government in good faith, accepted

responsibility, and forfeited a great deal of money. To that end, McMullen asked the district court

to deviate from the Guidelines and hand down a sentence closer to what the plea agreement would

have called for. In doing so, McMullen conceded that he was a career offender and was simply

asking for a variance rather than contesting that finding. After acknowledging the ten-year

mandatory minimum sentence contemplated by the plea agreement, McMullen asked for a

sentence between 110 and 137 months.

       The district court found the plea agreement to be a little inconsistent. On one hand, the

parties agreed to an offense level and to not seek departures or variances. But on the other hand,

the parties agreed that the ultimate sentencing decision was left up to the court. So when the

government requested a within-Guidelines-range sentence, the district court pushed the

government to clarify which sentence it was seeking—either one within the Guidelines range as

contemplated by the plea agreement or one within the Guidelines range that the PSR set out. The

government countered that the language in the plea agreement made clear that the parties would

recommend a sentence within the range calculated by the PSR, and that the plea agreement only

agreed to an offense level calculation based on the quantity of drugs. The government stressed that

it was not trying “to contravene the plea agreement,” but that it read the agreement as requiring a

recommendation within the range calculated by the PSR. (R. 72, Sentencing Tr. II, PageID #299.)

All in all, the government did just that and sought a sentence between 262 and 327 months.

       Satisfied, the district court agreed that it needed to start with the total offense level of 34

and the criminal history category VI, and then consider the § 3553(a) factors. Although the court

didn’t get into an extended conversation of any one factor, it considered arguments from both


                                                 4
No. 21-3379, United States v. McMullen


parties. In the end, it varied downward and sentenced McMullen to 168 months’ imprisonment,

well below the Guidelines range. Neither party objected. McMullen timely appealed.

                                                  II.

                                                  A.

       On appeal, McMullen argues for the first time that the government breached its plea

agreement by not asking for a sentence within the range set out in the agreement. And so, his

argument goes, the district court erred in not vacating McMullen’s guilty plea sua sponte.

       Because McMullen did not object to the government’s alleged breach of the plea agreement

before the district court, we review for plain error. See Puckett v. United States, 556 U.S. 129, 135

(2009); United States v. Keller, 665 F.3d 711, 714 (6th Cir. 2011). Under this review, there first

must be an error that is plain and affects substantial rights. United States v. Russell, 26 F.4th 371,

376 (6th Cir. 2022). If those conditions are met, we can grant relief, but only if the error “seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” Id. (internal quotation

and alterations omitted). “Plain error is, as it should be, a difficult hurdle to clear.” United States

v. White, 920 F.3d 1109, 1114 (6th Cir. 2019).

                                                  B.

       Here, McMullen’s argument fails because even if the government breached the plea

agreement, that breach wasn’t so obvious that it was “plain” error. Under plain-error review, we

can only correct errors that are “clear under current law.” United States v. Davis, 970 F.3d 650,

665 (6th Cir. 2020) (quoting United States v. Olano, 507 U.S. 725, 734 (1993)). And based on the

agreement’s language and our caselaw, it’s not “clear under current law” that the government

breached the agreement. Id.




                                                  5
No. 21-3379, United States v. McMullen


        We start with the agreement itself. Like contracts, the parties’ understanding of a plea

agreement is best understood through the agreement’s plain language. See United States v. Phibbs,

999 F.2d 1053, 1081 (6th Cir. 1993). The plea agreement’s plain language on the final sentencing

is clear.

        Defendant understands that the recommendations of the parties will not be binding
        upon the Court, that the Court alone will decide the advisory guideline range under
        the Sentencing Guidelines, whether there is any basis to depart from that range or
        impose a sentence outside the advisory guidelines range, and what sentence to
        impose.

(R. 37, Plea Agreement, PageID #108.)

        But McMullen doesn’t challenge the district court’s ultimate sentencing decision. Rather,

he claims that the government breached the plea agreement by seeking a sentence within the

Guidelines range that the PSR recommended and that the district court found to be proper. That

range, however, was higher than the range that would have applied had the offense level as

contemplated by the plea agreement been used.

        The agreement states that “[n]either party will recommend or suggest in any way that a

departure or variance is appropriate.” (R. 37, Plea Agreement, PageID #108.) McMullen’s

argument turns on whether the parties agreed not to recommend any sentence that deviated from

the plea agreement’s contemplated sentencing range. On this point, there’s agreement language

cutting both ways.

        To be sure, the government agreed to recommend a sentence “pursuant to the advisory

Sentencing Guidelines in accordance with the computations and stipulations set forth below.” (Id.)

But the agreement made clear that while the parties agreed on an offense level, no agreement

existed as to criminal history except that the district court would decide it. Indeed, the district court

noted that the disparity between the advisory sentencing range in the plea agreement and in the


                                                   6
No. 21-3379, United States v. McMullen


PSR was because of the career offender enhancement and criminal history, not because of the drug

quantity. So the agreement contemplated that the criminal history category could differ from what

the parties expected. And McMullen himself conceded he qualified as a career offender.

       But even putting the criminal history category aside, the stipulated total offense level the

parties agreed to (25) was lower than the ultimate total offense level that the PSR recommended

and that the court used because of the career offender enhancement under U.S.S.G. § 4B1.1(b)(1).

So by recommending a sentence of 262 to 327 months, the government perhaps breached the

agreement.

       On the other hand, some of the agreement’s language supports the view that the agreement

contemplated some enhancements beyond the stipulated computation. Although the agreement

acknowledged only one prior felony conviction, McMullen agreed that the government “set[] forth

at least one prior serious drug felony convictions(s)” and he waived “any challenge to the prior

conviction(s) and sentencing enhancement.” (R. 37, Plea Agreement, PageID #104-05 (emphasis

added).)

       All in all, the government may or may not have breached the plea agreement when it argued

for a within-Guidelines sentence higher than the sentence contemplated by the plea agreement.

But because McMullen didn’t argue a breach below, plain-error review obviates the need for us to

answer that question here.

       Even if we were convinced that the district court erred by not finding that the government

breached the plea agreement, such an error was not plain or clear. McMullen cites no caselaw that




                                                7
No. 21-3379, United States v. McMullen


addresses his precise claim. To its credit, in its briefing the government cites cases from other

circuits that it argues show divided authority on the point.1

       So for either reason—a lack of binding caselaw or a possible circuit split—we are

precluded from finding that any error was plain. See United States v. Al-Maliki, 787 F.3d 784, 794

(6th Cir. 2015).

                                                III.

       Any error the district court may have made was not plain. As a result, we need not go

further in our plain-error review. The district court’s judgment is affirmed.




1
  Compare United States v. Leach, 491 F.3d 858, 864 (8th Cir. 2007) (holding that the government
didn’t breach when the agreement did not stipulate to the criminal history category and did not
mention potential adjustments), and United States v. Traugott, 364 F. App’x 925, 925 (5th Cir.
2010) (finding that a stipulation to the appropriate Guidelines section didn’t preclude application
of the career offender enhancement), and United States v. Flint, 142 F. App’x 435, 438 (11th Cir.
2005) (concluding that the parties only agreed on a base offense level rather than a total offense
level), with United States v. Roberts, 624 F.3d 241, 246 (5th Cir. 2010) (declining to follow
Traugott because Roberts didn’t receive notice that the enhancement might apply), and United
States v. Fowler, 445 F.3d 1035, 1038 (8th Cir. 2006) (holding that the government breached by
recommending the PSR’s range rather than the agreement’s).

                                                  8